Citation Nr: 1218885	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. E.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2008, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a September 2008 decision, the Board denied the claim of entitlement to service connection for residuals of a low back injury.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA General Counsel also filed a Joint Motion for Remand (Joint Motion).  In August 2009, the Court granted the Joint Motion, vacated the Board's September 2008 decision, and remanded this claim.

In a February 2011 decision, the Board again denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court, which in a February 2012 Order granted the parties' Joint Motion, vacating the Board decision and remanding the issue for compliance with the terms of the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

In a February 2012 Order, the Court granted a Joint Motion in which the parties agreed that the Board erred in denying the Veteran's claim by failing to provide an adequate medical examination and ensuring compliance with Joint Motions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998); R. at 58-61 August 2009 Joint Motion, Vet. App. No. 08-3907.

In granting the August 2009 Joint Motion, the Court remanded the matter to the Board to "provide Appellant with a new medical examination in compliance with Dalton."  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).

In July 2010, the Board requested a medical specialist opinion from the Veterans Health Administration (VHA).  A low back strain was noted in July 1972.  However, the specialist found that there was no other spine or musculoskeletal issues at his separation examination.  The Veteran had a back injury in August 2003, that the Veteran was morbidly obese, and that his radiographs were consistent with lumbar spondylosis which was a chronic degenerative condition that could be exacerbated by his obesity.  The specialist found "no evidence in [Appellant's] record of an injury to his back while in-service that would lead me to believe his current low back disability was caused by service."  

The February 2012 Joint Motion found the opinion lacking because it did not address the Veteran's lay statements, such as report of injuring back in service during parachute jumps.  The attorney also asserts that the Veteran continued to have low back pain after the incident, but elected not to disclose his symptoms in order to continue with military livelihood.  (See April 2012 written statement and October 2009 private examination).

The February 2012 Joint Motion directed the Board to provide the Veteran with a new medical examination in compliance with Dalton and the Court's prior August 2009 Joint Motion.  Therefore, this matter must be remanded.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility since August 1973.  The Veteran has only used the VA health system (VAMC) (i.e., Fort Roots in Little Rock, Arkansas, and Houston) for treatment, as indicated on pp. 7 and 8 of the hearing transcript.  The July 2004 VA Form 21-526 reflects that he received treatment from Houston VAMC from 1994 to 1997 and Arkansas VAMC from 2000.

All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO should contact the National Personnel Records Center (NPRC) and request a search for any and all records, medical and personnel, if available.  If the search efforts for these records have negative results, documentation from that facility, to that effect, should be placed in the claims folder.

3.  Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the etiology of his low back disability.  

i. The examiner must respond to the question: 

DOES THE VETERAN HAVE A LOW BACK DISABILITY THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, TO ALSO INCLUDE WHETHER ANY LOW BACK DISABILITY MANIFESTED AS ARTHRITIS WITHIN ONE YEAR AFTER DISCHARGE FROM SERVICE. 

ii. The examiner's attention is called to the following:

(a) July 1972 service treatment record reflects complaint of an injury to the back noting a car accident, acute low back strain, no radiation of pain.  The Veteran was placed on one week profile. 

(b) August 1973 separation examination reflected that the spine and other musculoskeletal were normal.

iii. The examiner must take a complete history from the Veteran as to the onset, nature and progression of the low back symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his low back symptoms, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

iv. Please comment on the October 2009 Dr. A. P. findings.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



